
	
		II
		Calendar No. 368
		112th CONGRESS
		2d Session
		S. 1952
		[Report No. 112–162]
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2011
			Mr. Lautenberg (for
			 himself and Mr. Rockefeller) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			April 25, 2012
			Reported by Mr.
			 Rockefeller, without amendment
		
		A BILL
		To improve hazardous materials transportation safety and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Hazardous Materials Transportation
			 Safety Improvement Act of 2011.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Definition.
				Sec. 4. References to title 49, United States Code.
				Sec. 5. Training for emergency responders.
				Sec. 6. Paperless Hazard Communications Pilot
				Program.
				Sec. 7. Improving data collection, analysis, and
				reporting.
				Sec. 8. Loading and unloading of hazardous
				materials.
				Sec. 9. Hazardous material technical assessment, research and
				development, and analysis program.
				Sec. 10. Hazardous Material Enforcement Training
				Program.
				Sec. 11. Inspections.
				Sec. 12. Civil penalties.
				Sec. 13. Reporting of fees.
				Sec. 14. Special permits, approvals, and
				exclusions.
				Sec. 15. Highway routing disclosures.
				Sec. 16. Authorization of appropriations.
			
		3.DefinitionIn this Act, the term Secretary
			 means the Secretary of Transportation.
		4.References to
			 title 49, United States CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of title 49, United
			 States Code.
		5.Training for
			 emergency responders
			(a)Training
			 curriculumSection 5115 is amended—
				(1)in subsection
			 (b)(1)(B), by striking basic;
				(2)in subsection
			 (b)(2), by striking basic; and
				(3)in subsection
			 (c), by striking basic.
				(b)Operations
			 level trainingSection 5116 is amended—
				(1)in subsection
			 (b)(1), by adding at the end the following: To the extent that a grant
			 is used to train emergency responders, the State or Indian tribe shall provide
			 written certification to the Secretary that the emergency responders who
			 receive training under the grant will have the ability to protect nearby
			 persons, property, and the environment from the effects of accidents or
			 incidents involving the transportation of hazardous material in accordance with
			 existing regulations or National Fire Protection Association standards for
			 competence of responders to hazardous materials.;
				(2)in subsection
			 (j)—
					(A)by redesignating
			 paragraph (5) as paragraph (7); and
					(B)by inserting
			 after paragraph (4) the following:
						
							(5)The Secretary may
				not award a grant to an organization under this subsection unless the
				organization ensures that emergency responders who receive training under the
				grant will have the ability to protect nearby persons, property, and the
				environment from the effects of accidents or incidents involving the
				transportation of hazardous material in accordance with existing regulations or
				National Fire Protection Association standards for competence of responders to
				hazardous materials.
							(6)Notwithstanding
				paragraphs (1) and (3), to the extent determined appropriate by the Secretary,
				a grant awarded by the Secretary to an organization under this subsection to
				conduct hazardous material response training programs may be used to train
				individuals with responsibility to respond to accidents and incidents involving
				hazardous material.
							;
				and
					(3)in subsection
			 (k)—
					(A)by striking
			 annually and inserting an annual report;
					(B)by inserting
			 the report after make available;
					(C)by striking
			 information and inserting . The report submitted under
			 this subsection shall include information; and
					(D)by striking
			 The report shall identify and all that follows and inserting the
			 following: “The report submitted under this subsection shall identify the
			 ultimate recipients of such grants and include—
						
							(A)a detailed
				accounting and description of each grant expenditure by each grant recipient,
				including the amount of, and purpose for, each expenditure;
							(B)the number of
				persons trained under the grant program, by training level;
							(C)an evaluation of
				the efficacy of such planning and training programs; and
							(D)any
				recommendations the Secretary may have for improving such grant
				programs.
							.
					6.Paperless Hazard
			 Communications Pilot Program
			(a)In
			 generalThe Secretary may conduct pilot projects to evaluate the
			 feasibility and effectiveness of using paperless hazard communications systems.
			 At least 1 of the pilot projects under this section shall take place in a rural
			 area.
			(b)RequirementsIn
			 conducting pilot projects under this section, the Secretary—
				(1)may not waive the
			 requirements under section 5110 of title 49, United States Code; and
				(2)shall consult
			 with organizations representing—
					(A)fire services
			 personnel;
					(B)law enforcement
			 and other appropriate enforcement personnel;
					(C)other emergency
			 response providers;
					(D)persons who offer
			 hazardous material for transportation;
					(E)persons who
			 transport hazardous material by air, highway, rail, and water; and
					(F)employees of
			 persons who transport or offer for transportation hazardous material by air,
			 highway, rail, and water.
					(c)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Secretary
			 shall—
				(1)prepare a report
			 on the results of the pilot projects carried out under this section,
			 including—
					(A)a detailed
			 description of the pilot projects;
					(B)an evaluation of
			 each pilot project, including an evaluation of the performance of each
			 paperless hazard communications system in such project;
					(C)an assessment of
			 the safety and security impact of using paperless hazard communications
			 systems, including any impact on the public, emergency response, law
			 enforcement, and the conduct of inspections and investigations; and
					(D)a recommendation
			 on whether paperless hazard communications systems should be permanently
			 incorporated into the Federal hazardous material transportation safety program
			 under chapter 51 of title 49, United States Code; and
					(2)submit a final
			 report to the Committee on Commerce,
			 Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure
			 of the House of Representatives that contains the results of
			 the pilot projects carried out under this section, including the matters
			 described in paragraph (1).
				(d)Paperless
			 hazard communications system definedIn this section, the term
			 paperless hazard communications system means the use of advanced
			 communications methods, such as wireless communications devices, to convey
			 hazard information between all parties in the transportation chain, including
			 emergency responders and law enforcement personnel. The format of communication
			 may be equivalent to that used by the carrier.
			7.Improving data
			 collection, analysis, and reporting
			(a)Assessment
				(1)In
			 generalNot later than 6 months after the date of the enactment
			 of this Act, the Secretary, in coordination with the Secretary of Homeland
			 Security, as appropriate, shall conduct an assessment to improve the
			 collection, analysis, reporting, and use of data related to accidents and
			 incidents involving the transportation of hazardous material.
				(2)ReviewThe
			 assessment conducted under this subsection shall review the methods used by the
			 Pipeline and Hazardous Materials Safety Administration (referred to in this
			 section as the Administration) for collecting, analyzing, and
			 reporting accidents and incidents involving the transportation of hazardous
			 material, including the adequacy of—
					(A)information
			 requested on the accident and incident reporting forms required to be submitted
			 to the Administration;
					(B)methods used by
			 the Administration to verify that the information provided on such forms is
			 accurate and complete;
					(C)accident and
			 incident reporting requirements, including whether such requirements should be
			 expanded to include shippers and consignees of hazardous materials;
					(D)resources of the
			 Administration related to data collection, analysis, and reporting, including
			 staff and information technology; and
					(E)the database used
			 by the Administration for recording and reporting such accidents and incidents,
			 including the ability of users to adequately search the database and find
			 information.
					(b)Development of
			 action planNot later than 9 months after the date of the
			 enactment of this Act, the Secretary shall develop an action plan and timeline
			 for improving the collection, analysis, reporting, and use of data by the
			 Administration, including revising the database of the Administration, as
			 appropriate.
			(c)Submission to
			 CongressNot later than 15 days after the completion of the
			 action plan and timeline under subsection (c), the Secretary shall submit the
			 action plan and timeline to the Committee
			 on Commerce, Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure
			 of the House of Representatives.
			(d)Reporting
			 requirementsSection 5125(b)(1)(D) is amended by inserting
			 and other hazardous materials transportation incident reporting to the
			 9–1–1 emergency system or involving State or local emergency responders in the
			 initial response to the incident before the period at the end.
			8.Loading and
			 unloading of hazardous materials
			(a)RulemakingNot later than 2 years after date of the
			 enactment of this Act, the Secretary, after consultation with the Department of
			 Labor and the Environmental Protection Agency, as appropriate, and after
			 providing notice and an opportunity for public comment shall prescribe
			 regulations establishing uniform procedures among facilities for the safe
			 loading and unloading of hazardous materials on and off tank cars and cargo
			 tank trucks.
			(b)InclusionThe regulations prescribed under subsection
			 (a) may include procedures for equipment inspection, personnel protection, and
			 necessary safeguards.
			(c)ConsiderationIn prescribing regulations under subsection
			 (a), the Secretary shall give due consideration to carrier rules and procedures
			 that produce an equivalent level of safety.
			9.Hazardous
			 material technical assessment, research and development, and analysis
			 program
			(a)In
			 generalChapter 51 is amended by inserting after section 5117 the
			 following:
				
					5118.Hazardous
				material technical assessment, research and development, and analysis
				program
						(a)Risk
				reduction
							(1)Program
				authorizedThe Secretary of Transportation may develop and
				implement a hazardous material technical assessment, research and development,
				and analysis program for the purpose of—
								(A)reducing the
				risks associated with the transportation of hazardous material; and
								(B)identifying and
				evaluating new technologies to facilitate the safe, secure, and efficient
				transportation of hazardous material.
								(2)CoordinationIn
				developing the program under paragraph (1), the Secretary shall—
								(A)utilize
				information gathered from other modal administrations with similar programs;
				and
								(B)coordinate with
				other modal administrations, as appropriate.
								(b)CooperationIn
				carrying out subsection (a), the Secretary may work cooperatively with
				regulated and other entities, including shippers, carriers, emergency
				responders, State and local officials, and academic
				institutions.
						.
			(b)Conforming
			 amendmentThe chapter analysis for chapter 51 is amended by
			 inserting after the item relating to section 5117 the following:
				
					
						5118. Hazardous material technical assessment, research and
				development, and analysis
				program.
					
					.
			10.Hazardous
			 Material Enforcement Training Program
			(a)In
			 generalThe Secretary shall establish a multimodal hazardous
			 material enforcement training program for government hazardous materials
			 inspectors and investigators—
				(1)to develop
			 uniform performance standards for training hazardous material inspectors and
			 investigators; and
				(2)to train
			 hazardous material inspectors and investigators on—
					(A)how to collect,
			 analyze, and publish findings from inspections and investigations of accidents
			 or incidents involving the transportation of hazardous material; and
					(B)how to identify
			 noncompliance with regulations issued under chapter 51 of title 49, United
			 States Code, and take appropriate enforcement action.
					(b)Standards and
			 guidelinesUnder the program established under this section, the
			 Secretary may develop—
				(1)guidelines for
			 hazardous material inspector and investigator qualifications;
				(2)best practices
			 and standards for hazardous material inspector and investigator training
			 programs; and
				(3)standard
			 protocols to coordinate investigation efforts among Federal, State, and local
			 jurisdictions on accidents or incidents involving the transportation of
			 hazardous material.
				(c)AvailabilityThe
			 standards, protocols, and findings of the program established under this
			 section—
				(1)shall be
			 mandatory for—
					(A)the Department of
			 Transportation’s multimodal personnel conducting hazardous material enforcement
			 inspections or investigations; and
					(B)State employees
			 who conduct federally funded compliance reviews, inspections, or
			 investigations; and
					(2)shall be made
			 available to Federal, State, and local hazardous materials safety enforcement
			 personnel.
				11.Inspections
			(a)Notice of
			 enforcement measuresSection 5121(c)(1) is amended—
				(1)in subparagraph
			 (E), by striking and at the end;
				(2)in subparagraph
			 (F), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(G)shall provide to
				the affected offeror, carrier, packaging manufacturer or tester, or other
				person responsible for the package reasonable notice of—
							(i)his or her
				decision to exercise his or her authority under paragraph (1);
							(ii)any findings
				made; and
							(iii)any actions
				being taken as a result of a finding of
				noncompliance.
							.
				(b)RegulationsSection
			 5121(e) is amended by adding at the end the following:
				
					(3)Matters to be
				addressedThe regulations issued under this subsection shall
				address—
						(A)the safe and
				expeditious resumption of transportation of perishable hazardous material,
				including radiopharmaceuticals and other medical products, that may require
				timely delivery due to life-threatening situations;
						(B)the means by
				which—
							(i)noncompliant
				packages that present an imminent hazard are placed out-of-service until the
				condition is corrected; and
							(ii)noncompliant
				packages that do not present a hazard are moved to their final
				destination;
							(C)appropriate
				training and equipment for inspectors; and
						(D)the proper
				closure of packaging in accordance with the hazardous material
				regulations.
						.
			(c)Grants and
			 cooperative agreementsSection 5121(g)(1) is amended by inserting
			 safety and before security.
			12.Civil
			 penaltiesSection 5123 is
			 amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (1),
			 by striking $50,000 and inserting $75,000;
			 and
				(B)in paragraph (2),
			 by striking $100,000 and inserting $175,000;
			 and
				(2)by adding at the
			 end the following:
				
					(h)Penalty for
				obstruction of inspections and investigationsThe Secretary may
				impose a penalty on a person who obstructs or prevents the Secretary from
				carrying out inspections or investigations under subsection (c) or (i) of
				section 5121.
					(i)Prohibition on
				hazardous material operations after nonpayment of penalties
						(1)In
				generalExcept as provided under paragraph (2), a person subject
				to the jurisdiction of the Secretary under this chapter who fails to pay a
				civil penalty assessed under this chapter, or fails to arrange and abide by an
				acceptable payment plan for such civil penalty, may not conduct any activity
				regulated under this chapter beginning on the 91st day after the date specified
				by order of the Secretary for payment of such penalty unless the person has
				filed a formal administrative or judicial appeal of the penalty.
						(2)ExceptionParagraph
				(1) shall not apply to any person who is unable to pay a civil penalty because
				such person is a debtor in a case under chapter 11 of title 11.
						(3)RulemakingNot
				later than 2 years after the date of the enactment of this subsection, the
				Secretary, after providing notice and an opportunity for public comment, shall
				issue regulations that—
							(A)set forth
				procedures to require a person who is delinquent in paying civil penalties to
				cease any activity regulated under this chapter until payment has been made or
				an acceptable payment plan has been arranged; and
							(B)ensures that the
				person described in subparagraph (A)—
								(i)is notified in
				writing; and
								(ii)is given an
				opportunity to respond before the person is required to cease the
				activity.
								.
			13.Reporting of
			 feesSection 5125(f)(2) is
			 amended by striking , upon the Secretary’s request, and
			 inserting biennially.
		14.Special
			 permits, approvals, and exclusions
			(a)In
			 generalSection 5117 is amended to read as follows:
				
					5117.Special
				permits, approvals, and exclusions
						(a)Authority To
				issue special permits
							(1)ConditionsThe
				Secretary of Transportation may issue, modify, or terminate a special permit
				implementing new technologies or authorizing a variance from a provision under
				this chapter or a regulation prescribed under section 5103(b), 5104, 5110, or
				5112 to a person performing a function regulated by the Secretary under section
				5103(b)(1) to achieve—
								(A)a safety level at
				least equal to the safety level required under this chapter; or
								(B)a safety level
				consistent with the public interest and this chapter, if a required safety
				level does not exist.
								(2)Findings
				required
								(A)In
				generalBefore issuing, renewing, or modifying a special permit
				or granting party status to a special permit, the Secretary shall determine
				that the person is fit to conduct the activity authorized by such permit in a
				manner that achieves the level of safety required under paragraph (1).
								(B)ConsiderationsIn
				making the determination under subparagraph (A), the Secretary shall
				consider—
									(i)the person’s
				safety history (including prior compliance history);
									(ii)the person’s
				accident and incident history; and
									(iii)any other
				information the Secretary considers appropriate to make such a
				determination.
									(3)Effective
				periodA special permit issued under this section—
								(A)shall be for an
				initial period of not more than 2 years;
								(B)may be renewed by
				the Secretary upon application—
									(i)for successive
				periods of not more than 4 years each; or
									(ii)in the case of a
				special permit relating to section 5112, for an additional period of not more
				than 2 years.
									(b)Applications
							(1)Required
				documentationWhen applying for a special permit or the renewal
				or modification of a special permit or requesting party status to a special
				permit under this section, the Secretary shall require the person to submit an
				application that contains—
								(A)a detailed
				description of the person’s request;
								(B)a listing of the
				person’s current facilities and addresses where the special permit will be
				utilized;
								(C)a safety analysis
				prescribed by the Secretary that justifies the special permit;
								(D)documentation to
				support the safety analysis;
								(E)a certification
				of safety fitness; and
								(F)proof of
				registration, as required under section 5108.
								(2)Public
				noticeThe Secretary shall—
								(A)publish notice in
				the Federal Register that an application for a special permit has been filed;
				and
								(B)provide the
				public an opportunity to inspect and comment on the application.
								(3)Savings
				clauseThis subsection does not require the release of
				information protected by law from public disclosure.
							(c)Coordinate and
				communicate with modal contact officials
							(1)In
				generalIn evaluating applications under subsection (b), and
				making the findings and determinations under subsections (a), (e), and (h), the
				Administrator of the Pipeline and Hazardous Materials Safety Administration
				shall consult, coordinate, or notify the modal contact official responsible for
				the specified mode of transportation that will be utilized under a special
				permit or approval before—
								(A)issuing,
				modifying, or renewing the special permit;
								(B)granting party
				status to the special permit; or
								(C)issuing or
				renewing the special permit or approval.
								(2)Modal contact
				official definedIn this section, the term modal contact
				official means—
								(A)the Administrator
				of the Federal Aviation Administration;
								(B)the Administrator
				of the Federal Motor Carrier Safety;
								(C)the Administrator
				of the Federal Railroad Administration; and
								(D)the Commandant of
				the Coast Guard.
								(d)Applications To
				be dealt with promptlyThe Secretary shall—
							(1)issue, modify,
				renew, or grant party status to a special permit or approval for which a
				request was filed under this section, or deny the issuance, modification,
				renewal, or grant, on or before the last day of the 180-day period beginning on
				the first day of the month following the date of the filing of the request;
				or
							(2)publish a
				statement in the Federal Register that—
								(A)describes the
				reason for the delay of the Secretary's decision on the special permit or
				approval; and
								(B)includes an
				estimate of the additional time necessary before the decision is made.
								(e)Emergency
				processing of special permits
							(1)Findings
				requiredThe Secretary may not grant a request for emergency
				processing of a special permit unless the Secretary determines that—
								(A)a special permit
				is necessary for national security purposes;
								(B)processing on a
				routine basis under this section would result in significant injury to persons
				or property; or
								(C)a special permit
				is necessary to prevent significant economic loss or damage to the environment
				that could not be prevented if the application were processed on a routine
				basis.
								(2)Waiver of
				fitness testThe Secretary may waive the requirement under
				subsection (a)(2) for a request for which the Secretary makes a determination
				under subparagraph (A) or (B) of paragraph (1).
							(3)NotificationNot
				later than 90 days after the date of issuance of a special permit under this
				subsection, the Secretary shall publish a notice in the Federal Register of the
				issuance that includes—
								(A)a statement of
				the basis for the finding of emergency; and
								(B)the scope and
				duration of the special permit.
								(4)Effective
				periodA special permit issued under this subsection shall be
				effective for a period not to exceed 180 days.
							(f)Exclusions
							(1)In
				generalThe Secretary shall exclude, in any part, from this
				chapter and regulations prescribed under this chapter—
								(A)a public vessel
				(as defined in section 2101 of title 46);
								(B)a vessel exempted
				under section 3702 of title 46 or from chapter 37 of title 46; and
								(C)a vessel to the
				extent it is regulated under the Ports and Waterways Safety Act of 1972 (33
				U.S.C. 1221, et seq.).
								(2)FirearmsThis
				chapter and regulations prescribed under this chapter do not prohibit—
								(A)or regulate
				transportation of a firearm (as defined in section 232 of title 18), or
				ammunition for a firearm, by an individual for personal use; or
								(B)transportation of
				a firearm or ammunition in commerce.
								(g)Limitation on
				authorityUnless the Secretary decides that an emergency exists,
				a person subject to this chapter may only be granted a variance from this
				chapter through a special permit or renewal granted under this section.
						(h)Approvals
							(1)Findings
				required
								(A)In
				generalThe Secretary may not issue an approval or grant the
				renewal of an approval pursuant to part 107 of title 49, Code of Federal
				Regulations until the Secretary has determined that the person is fit, willing,
				and able to conduct the activity authorized by the approval in a manner that
				achieves the level of safety required under subsection (a)(1).
								(B)ConsiderationsIn
				making a determination under subparagraph (A), the Secretary shall
				consider—
									(i)the person’s
				safety history (including prior compliance history);
									(ii)the person’s
				accident and incident history; and
									(iii)any other
				information the Secretary considers appropriate to make such a
				determination.
									(2)Required
				documentationWhen applying for an approval or renewal or
				modification of an approval under this section, the Secretary shall require the
				person to submit an application that contains—
								(A)a detailed
				description of the person’s request;
								(B)a listing of the
				persons current facilities and addresses where the approval will be
				utilized;
								(C)a safety analysis
				prescribed by the Secretary that justifies the approval;
								(D)documentation to
				support the safety analysis;
								(E)a certification
				of safety fitness; and
								(F)the verification
				of registration required under section 5108.
								(3)Savings
				provisionNothing in this subsection may be construed to require
				the release of information protected by law from public disclosure.
							(i)NoncomplianceThe
				Secretary may modify, suspend, or terminate a special permit or approval if the
				Secretary determines that—
							(1)the person who
				was granted the special permit or approval has violated the special permit or
				approval or the regulations issued under this chapter in a manner that
				demonstrates that the person is not fit to conduct the activity authorized by
				the special permit or approval; or
							(2)the special
				permit or approval is unsafe.
							(j)RulemakingNot
				later than 2 years after the date of the enactment of this Act, the Secretary,
				after providing notice and an opportunity for public comment, shall issue
				regulations that establish—
							(1)standard
				operating procedures to support administration of the special permit and
				approval programs; and
							(2)objective
				criteria to support the evaluation of special permit and approval
				applications.
							(k)Annual review
				of certain special permits
							(1)ReviewThe
				Secretary shall conduct an annual review and analysis of special
				permits—
								(A)to identify
				consistently used and longstanding special permits with an established safety
				record; and
								(B)to determine
				whether such permits may be converted into the hazardous materials
				regulations.
								(2)FactorsIn
				conducting the review and analysis under paragraph (1), the Secretary may
				consider—
								(A)the safety record
				for hazardous materials transported under the special permit;
								(B)the application
				of a special permit;
								(C)the suitability
				of provisions in the special permit for incorporation into the hazardous
				materials regulations; and
								(D)rulemaking
				activity in related areas.
								(3)RulemakingAfter
				completing the review and analysis under paragraph (1) and providing notice and
				opportunity for public comment, the Secretary shall issue regulations, as
				needed.
							.
			(b)Conforming
			 amendmentThe analysis for chapter 51 is amended by striking the
			 item relating to section 5117 and inserting the following:
				
					
						5117. Special permits,
				approvals, and
				exclusions.
					
					.
			15.Highway routing
			 disclosures
			(a)List of route
			 designationsSection 5112(c) is amended—
				(1)by striking
			 In coordination and inserting the following:
					
						(1)In
				generalIn coordination
						;
				and
				(2)by adding at the
			 end the following:
					
						(2)State
				responsibilities
							(A)In
				generalEach State shall submit to the Secretary, in a form and
				manner to be determined by the Secretary and in accordance with subparagraph
				(B)—
								(i)the name of the
				State agency responsible for hazardous material highway route designations;
				and
								(ii)a list of the
				State’s currently effective hazardous material highway route
				designations.
								(B)FrequencyEach
				State shall submit the information described in subparagraph (A)(ii)—
								(i)at least once
				every 2 years; and
								(ii)not later than
				60 days after a hazardous material highway route designation is established,
				amended, or
				discontinued.
								.
				(b)Compliance with
			 section 5112Section 5125(c)(1) is amended by inserting ,
			 and is published in the Department’s hazardous materials route registry under
			 section 5112(c) before the period at the end.
			16.Authorization
			 of appropriationsSection 5128
			 is amended to read as follows:
			
				5128.Authorization
				of appropriations
					(a)In
				generalThere are authorized to be appropriated to the Secretary
				to carry out this chapter (except sections 5107(e), 5108(g)(2), 5113, 5115,
				5116, and 5119)—
						(1)$42,338,000 for
				fiscal year 2012; and
						(2)$42,762,000 for
				fiscal year 2013.
						(b)Hazardous
				materials emergency preparedness fundFrom the Hazardous
				Materials Emergency Preparedness Fund established under section 5116(i), the
				Secretary may expend, during each of fiscal years 2012 and 2013—
						(1)$188,000 to carry
				out section 5115;
						(2)$21,800,000 to
				carry out subsections (a) and (b) of section 5116, of which not less than
				$13,650,000 shall be available to carry out section 5116(b);
						(3)$150,000 to carry
				out section 5116(f);
						(4)$625,000 to
				publish and distribute the Emergency Response Guidebook under section
				5116(i)(3); and
						(5)$1,000,000 to
				carry out section 5116(j).
						(c)Hazardous
				materials training grantsFrom the Hazardous Materials Emergency
				Preparedness Fund established pursuant to section 5116(i), the Secretary may
				expend $4,000,000 for each of the fiscal years 2012 and 2013 to carry out
				section 5107(e).
					(d)Credits to
				appropriations
						(1)ExpensesIn
				addition to amounts otherwise made available to carry out this chapter, the
				Secretary may credit amounts received from a State, Indian tribe, or other
				public authority or private entity for expenses the Secretary incurs in
				providing training to the State, authority, or entity.
						(2)Availability of
				amountsAmounts made available under this section shall remain
				available until
				expended.
						.
		
	
		April 25, 2012
		Reported without amendment
		
	
